Case 20-20425-GLT   Doc 116-1 Filed 03/25/20 Entered 03/25/20 16:20:30   Desc
                            Exhibit A Page 1 of 6
Case 20-20425-GLT   Doc 116-1 Filed 03/25/20 Entered 03/25/20 16:20:30   Desc
                            Exhibit A Page 2 of 6
Case 20-20425-GLT   Doc 116-1 Filed 03/25/20 Entered 03/25/20 16:20:30   Desc
                            Exhibit A Page 3 of 6
Case 20-20425-GLT   Doc 116-1 Filed 03/25/20 Entered 03/25/20 16:20:30   Desc
                            Exhibit A Page 4 of 6
Case 20-20425-GLT   Doc 116-1 Filed 03/25/20 Entered 03/25/20 16:20:30   Desc
                            Exhibit A Page 5 of 6
Case 20-20425-GLT   Doc 116-1 Filed 03/25/20 Entered 03/25/20 16:20:30   Desc
                            Exhibit A Page 6 of 6
